*94On April 4, 2005, the defendant was sentenced to Five (5) years in the Montana State Prison with three (3) years suspended, for violation of the conditions of a suspended sentence for the offense of Criminal Sale of Dangerous Drugs, a felony. The term shall run consecutively with Cause Numbers 2008 and 2029.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lyle Panasuk. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm, it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence is dismissed.
Done in open Court this 8th day of August, 2005.
DATED this 17th day of August, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.